Explanations of vote
Oral explanations of vote
Mr President, I have only a brief remark regarding the parliamentary calendar next year. Although the parliamentary elections have been fixed for the period from 4 to 7 June, thus cutting my term one week shorter than 5 years, I am glad that the elections are not being held from 11 to 14 June. Sunday is traditionally the day when elections are held in Estonia, but had the European elections been held on 14 June - the national day of mourning commemorating the mass deportation of 1941 carried out by the Soviet authorities - the flags would have been flying at half mast all over Estonia. It would not have been a very happy day to hold the elections to the European Parliament.
(DE) Mr President, this was the last calendar vote in this legislative term and we have averted five attempts to challenge Strasbourg as the seat of Parliament, and as the sole seat of Parliament, through irrational amendments.
Nonetheless, may I say that we should have a comprehensive reform, because it is after all a matter of money and CO2 emissions. May I make the point that, if we were to concentrate on the 12 plenary weeks in the year and fully utilise all five days in these weeks once more, we could then do away with the expensive and unnecessary mini-plenaries in Brussels and replace them with constituency weeks. This would bring us closer to our citizens and give us more time for our real work. It would also be much cheaper, we would cut our CO2 emissions, and all this could be achieved through our own decisions without an amendment of the Treaties. As long as there is no Treaty amendment, we should use the current Treaties as rationally and efficiently as possible. That is why I believe that we should adopt the approach that I have proposed.
Mr President, when this regulation came before Parliament at first reading, I opposed attempts to allow mercury to be stored, not only in salt mines but also in underground facilities adapted for waste disposal. It was clear that anhydrite mines were being included in the expanded definition and this was very worrying for the people of Billingham in my constituency, who are fighting plans to use the former anhydrite mines under their homes for waste disposal. Unfortunately, the text voted today at second reading has reintroduced the possibility of storing mercury in sites other than salt mines, specifically in deep underground hard rock formations. As the Billingham anhydrite mines may come under this new definition of permitted sites, I felt it necessary to abstain on the vote on the compromise package since there is no final vote at second reading. This is despite agreeing very much with the ban on the export of mercury from Europe.
(SL) I was delighted to see this report, because it has all the necessary elements for a speedy resolution of this issue. I am delighted that the Parliament, the Commission and the Council could reach a compromise view, and that is how we have actually contributed to the dynamics. A different solution could mean delaying the solution for a long time.
Thank you.
(CS) Today it is no longer tolerable for serious environmental crimes and crimes concerning public health to be considered merely an offence, as they have been to date in some countries, for example in Italy or Cyprus. That is why I supported the directive obliging all countries to include relevant criminal sanctions in their legislation within two years, in spite of objections from Eurosceptics. On the other hand, the Czech Republic, as well as many other countries, will have to introduce liability under criminal law for legal persons, which for post-socialist countries is an unknown historical concept. We will have to decide whether to go for the German model in which violations of law by legal persons are decided by administrative authorities or whether to choose the judicial authorities model typical of France, Britain and now also Slovenia. We will also have to decide whether it should be the entire legal person or the management who will be held liable. I fear that the two years we have to complete implementation will not be enough.
Mr President, I voted against this measure. It seems that climate alarmism and environmentalism are rapidly taking on the characteristics of a religion. They are based on faith not fact. And the possibility of carbon offsetting has been rightly compared with the medieval purchase of papal indulgences. Now we have Mr Nassauer introducing what appears to be a sort of environmental blasphemy law.
I have considerable reservations about these environmental issues being dealt with by criminal law rather than civil law, in any case. But the real problem here is the extension of European law. The people I represent want to have trade, want to have cooperation in Europe but they do not want political union and they do not want a European legal system. We should resist every further move to create Europe responsibilities and European competence in these areas.
Mr President, while this report seems to remove references to specific sanctions, it does make reference to what actions should be considered criminal activity within Member States. So let us consider a scenario where someone in my constituency - London, the greatest city in the world, capital of the greatest country in the world - commits an act which is not considered a criminal act under English law (a body of law that has been arrived at through common law tradition and through reason) but which, because we have decided to impose this EU law from above, setting reason aside, over the heads of the citizens of my constituency, is now considered a criminal act under EU law.
What will that lead to? How will my constituents respond? I will tell you how they will respond. They will say: 'What nonsense is this? Why is it that what is not considered under reasonable English law to be a criminal act, is a criminal act under European law? It is time to leave the European Union!' Therefore we have to be careful we are not driving the UK out of the EU.
(IT) Mr President, ladies and gentlemen, I asked the President for the floor for a moment following the adoption of Mr Nassauer's report on the proposal for a directive of the European Parliament on protection through criminal law.
I particularly wanted to congratulate the rapporteur because this is a report of great importance. There was a major debate in committee and we reached a very intelligent, high-quality compromise through the intervention of Monica Frassoni. Indeed, I feel the need to highlight this particular area of the committee's work and especially congratulate the rapporteur, Mr Nassauer.
(PL) With reference to the report by Mr Nassauer, I have to say that I voted in favour of it. Although all Member States have adopted the same provisions, the latter are being implemented in many different ways. This encourages undesirable behaviour whereby irresponsible entrepreneurs relocate their economic activity to countries where criminal sanctions for offences against the environment are less severe. This affects the new Member States of the Union in particular. It should be emphasised that offences committed within the framework of criminal organisations are becoming more and more significant, and that offences against the environment are increasingly of a cross-border nature.
I agree with the rapporteur's stance that the legal framework defined in the proposal for a directive represents an important contribution to effective protection of the environment, and can guarantee uniform and responsible implementation of environmental protection law within the Community. Appropriately trained officials are a sine qua non for effective implementation of the law and actual reduction of offences against the environment. The proposal to specify the obligations of Member States in this regard clearly is therefore entirely relevant.
I should like to make the following comment for the benefit of the Member from the United Kingdom who may be labouring under a misunderstanding. We are not creating new Community legislation to impose sanctions. That proved impossible. Instead, we are insisting that every Member State implements the necessary legislation within its own legal system so as to ensure that across the length and breadth of Europe uniform penalties are applied for similar offences.
(CS) Today, 21 May, marks another nail in the coffin of the Eurosceptics because, together with the Council, we have voted for a joint decision that will help to partly transfer the telecommunication spectrum rights of the 27 Member States to the European Union. This shows the importance of the European Union. If the Member States cannot successfully manage something themselves, they entrust the Union with it, in the interests of European citizens. Today it is a matter of removing legislative obstacles to the future development of mobile satellite services for emergency communications, for saving the lives, health and property of half a billion citizens. Ships and aircraft already use this system which, thanks to modern technology, could perform further functions as two-way multimedia, satellite television broadcasting and broadband internet access. However, this decision should not become a standard in the area of telecommunications. The exclusive rights to other parts of the spectrum continue to remain a matter for the national regulators. I hope that in countries that are somewhat Eurosceptic, such as the Czech Republic or Britain, the media will pay sufficient attention to this subject, which represents good news for citizens.
Mr President, I am pleased to be able to support this report because it does not seem to be an example of coercion but rather of cooperation. In fact I worked in this area in a previous career. I advised companies on mobile satellite services.
One of the things that the companies had to face up to was the fact that they misunderstood the market. About five operators launched global satellite services in the late 1990s. Despite their best estimates, they completely misunderstood the market because they thought the market was the international business traveller, but the technology in this market was superseded by developments in cellular technology.
I am pleased that we have an opportunity for these companies to try again to create a global mobile satellite service market, which I think would be of great benefit, particularly to people in developing countries where terrestrial networks have no reach. Therefore I welcome this report and I voted in favour.
(CS) I would like to explain why I voted the way I did on the report by Mr Karl-Heinz Florenz. In the final vote I voted against this report and I want to emphasise, as Chairman of the Committee on the Environment, Public Health and Food Safety, that the reason was not my lack of understanding of the seriousness of this subject or an intention to dismiss or dispute the rapporteur's work in any way. I did not agree with several statements and phrases which I not only found to be politically incorrect but also - in some cases - untrue. I also consider the decision of the Tabling Office regarding the inadmissibility of the proposal without giving any reasons to be unacceptable, scandalous and somewhat erroneous. Thank you for your understanding.
(CS) I did not vote for the report by my colleague Mr Florenz either. Everything that is branded, and presented, as a scientific fact must explain the scientific opinions expressed by both groups of scientists, those who agree as well as those who do not agree. The statements in the report are presented as a clear scientific consensus. However, this is not the case. The opposing camp is also important. The principle of tentative caution was often stressed during the debate. Could we not also use this in regard to overly strict and one-sided conclusions concerning climate change policy? As a geologist I can assure you that, many times in the past, the earth has warmed up much more than by those demonised 2°C, and no tragic events took place. After all, humankind has always been living in a time of continuous climatic change.
(SK) I voted for the interim report by the rapporteur, Karl-Heinz Florenz, in which the scientific knowledge of climate change plays an important role. At the same time I find it regrettable that some amendments by my colleague Mr Březina and 40 other Members, in particular Amendment 15, were not accepted in this report. These amendments would have enhanced the text. Scientists constantly keep revising their theses, which means that we too must be open to new ideas.
Some of the global climate change brought about by human activity manifests itself, to a large degree, as water drainage in certain regions. Consequently, containing rainwater in a region and draining away only the natural surplus water is a prerequisite for ensuring environmental security and global stability and, last but not least, for maintaining economic growth. I trust that the New Water Paradigm will become a new useful idea over the next few decades, and that it will become humankind's manifesto for the future of civilisation.
(PL) Mr President, we have today adopted an exceptionally important report on combating climate change. There are close links between the latter and problems relating to energy. We are experiencing more and more frequent droughts, floods, desertification, and the melting of glaciers. It must surely be clear to everyone by now that our climate is changing. Social, environmental and financial problems are emerging due to the rising temperatures.
If we really want to protect our planet, our own Earth, then all of us, all the countries and societies in the entire world have to slow down or halt further increases in the level of CO2 emissions and emissions of other greenhouse gases. Environmentally friendly investment should be promoted, along with clean energy and energy-saving installations. Above all, priority should be given to convincing people to save energy, and to increasing their knowledge and awareness. That may well prove the quickest way to achieve results.
We need to find a compromise solution on restricting emissions of greenhouse gases within the Union. The new Member States should be treated differently from the more developed ones. The former would then have a chance to catch up and eliminate differences in the level of economic development.
(DE) Mr President, first of all, may I comment on Mr Florenz's report which, in my view, has summed up the current scientific consensus very well. Nonetheless, I voted against the report. The climate is an important issue, and I agree that we must take action here. However, the scientific consensus is only a provisional consensus, just as every scientific consensus of the past hundred years was short term in nature. In every case, we move on from them.
The report before us does not offer us enough opportunities here. What is more, the specific measures outlined are one-sided. We must ensure that Europe does not forfeit any of its economic capacities. Europe cannot save the world on its own. Other countries need to be involved as a matter of urgency in addressing this global problem. That is the only way to implement the scientific consensus. We cannot bear this burden on our own.
Against this background, what I feel is lacking in the report is the catalogue of measures which are required to mitigate climate change. We probably cannot stop it altogether. That being the case, I believe that measures that will permanently alter our industrial structures cannot be adopted on the basis of what is only a provisional scientific consensus.
Mr President, I voted against the Florenz report. One of the greatest myths of climate alarmism is that there is a scientific consensus and that all scientists agree. As a member of the Temporary Committee on Climate Change I know why Mr Florenz's report turned out the way it did: they only listened to one side of the debate and therefore they concluded there was a consensus.
In the debate earlier today, Mr Booth reminded us of the Oregon Declaration, which 30 000 relevant scientists have signed, challenging the whole basis of climate alarmism. There is no consensus; there is a powerful and growing body of scientific opinion which takes the other view. In the mean time we are going to do huge economic damage to the people we represent in a futile and doomed attempt to influence a speculative problem, which, in the view of many people, does not exist.
It is the economic damage which will crucify us, and it will crucify specifically Europe because developing countries like China and India have far too much common sense to be taken in by it.
(BG) The delegation of the Ataka Party voted against the so-called Report on Turkey's Progress because we do not see what this progress might involve.
What we do see in Turkey is a state where an Islamistic party is in office, the head of state is an Islamistic president. A state which does not even come close to respecting human rights, a state which exercises oppression against an entire nation and wages a war, even as we speak, on an entire nation with the aim to destroy it, and that nation is the Kurdish people. A state which is heavily militarized, where there is a covert military junta, and Turkish policy takes whatever direction the generals point it to. A state which continues to occupy the territory of an EU Member State even as we speak.
A state like that is not eligible for any negotiations until these severe problems have been eliminated in real terms.
(NL) To my mind, the Oomen-Ruijten report is yet another missed opportunity to get down to business on the potential accession by Turkey to the European Union. The report focuses on what are, in my view, a number of side issues, whereas the main point about all this is still, of course, that Turkey is in no way a European country, will never in any way be a European country and consequently there can be no question of a non-European country acceding to the European Union. End of story!
However, I should also mention, by the way, that I was surprised to hear in the debate, from my Socialist colleague Mr Swoboda amongst others, that it is absolutely unacceptable for parties to be banned in Turkey. I remind you that in my country in 2004 the biggest party in the country, Vlaams Blok, which won 24% of the vote, was simply proscribed and had to be disbanded. I do not recall any protest from the Socialists at the time. On the contrary, their solidarity is confined to the Islamic fundamentalists, which is duly noted.
(CS) Mr President, I have been saying, for many years, that a privileged partnership between the Union and Turkey would have been far more beneficial than the promise of Turkey's entry into the European Union. Unfortunately, the progress report confirms that, although accession negotiations have been opened, the Copenhagen criteria have not yet been met. This is not the case with just one area. It affects freedom of religion, minority rights, equal opportunities (for women in particular), corruption, Kurdish and Cyprus issues and of course also the power of the army over government policies. Just like the rapporteur, I also welcome the government's efforts to ensure progress but, alas, this progress is not visible. On the contrary: Turkey is banning a political party, has a new Article 301 used to prosecute writers and intellectuals for insulting Turkishness, and politically or religiously motivated hostility and violence are also on the increase. The murder of Hrant Dink has not been solved so far, and neither have other murders. That said, I accept that the report is well-balanced and honest.
(PL) Mr President, we have adopted an important report. We should give due recognition and support to the changes implemented in Turkey pursuant to the accession negotiations. In view of its particular geopolitical position, Turkey is a strategic partner for the Union where the latter's negotiations with countries in the Black Sea area, Central Asia and the Middle East are concerned. Turkey is also vitally important to ensuring Europe's energy security, because energy resources from the Caspian and Black Sea areas are transported to Europe across Turkish territory. In addition, Turkey has enormous economic potential. It has a dynamic economy, a huge internal market, and a society largely of an age to be active on the labour market. I am confident that all this will contribute to the development of Europe's economy in the future.
One further aspect of Turkey's accession merits a mention. As an Islamic country that is also a Member State of the Union, it will be able to play an important role in developing relations between the West and the Islamic world.
(DE) Mr President, I voted in favour of Mrs Oomen-Ruijten's report although it contains many compromise phrases. I did so because, at the start, it contains a crucial sentence, namely that the opening of negotiations is the starting-point for a long-lasting and open-ended process. That is the only reason why I was able to vote in favour of the report. Let me make it quite clear that my party, the Christian Social Union, has always been, and continues to be, pro-Turkish. We campaigned and worked hard for the Customs Union which was adopted by this House by a majority of just one vote. It could be argued that, at the time, it was my vote. We have supported Turkey in NATO and on a wide range of issues.
Let me also make it quite clear, however, that Turkey is not a European country, and I share Mrs Roithová's view that a privileged partnership, a tailor-made special status, is the right solution. This is the solution which will ultimately be achieved. We should finally stop pursuing this blind alley towards supposed accession. This accession is not going to happen, so it would be more honest and better for both sides if we could get together as soon as possible and agree to pursue another route, a route towards a partnership of equals, without common institutions but with common interests and a practical and agreed programme of cooperation.
(DE) Mr President, although Mrs Oomen-Ruijten's report contains many criticisms of Turkey, I voted against it because, in my view, full membership for Turkey cannot be the aim of the accession negotiations. Mr Posselt has already made this point. I believe that we should start as quickly as possible to offer Turkey this privileged partnership. Turkey is not part of Europe nor does it perform a bridging function to the Islamic countries.
In Sudan, persecution of Christians has been taking place for years in Darfur. Turkey has had the opportunity for many years to play a part in ending these crimes against Christians in Sudan. However, I have yet to see Turkey make any moves in that direction. That is why I voted against the report: because Turkey does not belong as a full member of the European Union.
(BG) Mr. President, I supported the Report on Turkey's Progress although there are still certain risks related to that country's way to the European Union.
I was motivated by the fact that the report includes texts dealing with protection of human rights, protection of the rights of women in two important areas: reproductive health and equal opportunities, particularly in terms of access to education.
The second point I would like to note refers to the safeguards demanded in the report in relation to neighbourhood policy. The issues still outstanding in terms of neighbouring countries need to be resolved, and one such issue refers to Bulgarian refugees from Thrace. This issue also has to do with fundamental human rights. Its dimensions go beyond property and financial aspects. Its moral aspects are particularly important. Without getting preoccupied with the past, we would like to see clear actions in the future and observation of the agreement signed between our two countries; that is why I supported the report.
Written explanations of vote
in writing. - I supported all the amendments to the calendar that reduced our time in Strasbourg and increased it in Brussels. The current situation is bizarre, trekking as we do backwards and forwards between Brussels and Strasbourg at vast cost in time and money. We should meet at a single location.
I do however reject Mr Stevenson's complaint regarding the current transport strikes. We recognise and support the right to strike. Our objection to Strasbourg is not based on any opposition to the exercise of workers' rights in France, but the inherent waste involved in our current institutional arrangements.
I voted against making an exception for the Monday of Orthodox Easter when we make no provision for not meeting on 14 July. Secular celebrations deserve the same treatment as religious festivals.
in writing. - (SV) We actually want all the sittings of the European Parliament to be held in Brussels and we want the travelling circus between Brussels and Strasbourg to end as soon as possible.
We have therefore voted for the proposals that the Monday sittings and Thursday afternoon sittings during Strasbourg part-sessions should be discontinued, in the hope that the sittings in Strasbourg will be phased out completely.
The European Parliament should have a single seat and a single place of work. It is regrettable that there are Member States whose political leaders consider themselves to be strong supporters of the European idea but at the same time will not give an inch when their national interests are at stake.
in writing. - I am generally in favour of what is proposed for the 2009 calendar of part-sessions. However, I believe that amendments requesting an extension of the time spent in Strasbourg would not contribute to the efficient running of the Parliament. Indeed, efficiency and logic demands that there be one single Parliament seat in Brussels. My views on this issue are reflected in my vote.
in writing. - (PT) We regard as positive the recognition of the environmental and social problems arising from the closure of mercury mines in the Community. We also regard as positive the acceptance that projects and other initiatives must continue to be supported, based on the available financing instruments, in order to allow affected areas to find viable solutions for the local environment, employment and economic activity.
It has also been agreed that the permit applicant must take the necessary measures, through a financial guarantee or equivalent mechanism, to ensure that the obligations arising from the permit (including maintenance operations after closure) shall be fulfilled and that the closure operations shall be carried out.
It has also been approved that industry sectors that gain mercury from the cleaning of natural gas or as a by-product from non-ferrous mining and smelting operations must provide relevant data to the Commission and the competent authorities of the Member States concerned. The Commission shall make this information publicly available.
We also feel it is right to encourage the provision of technical assistance to developing countries and countries with economies in transition, especially assistance which facilitates the shift towards alternative mercury-free technologies and the eventual phase-out of uses and releases of mercury and mercury compounds.
in writing. - (FR) I voted for this report which aims to bring the ban on exports of mercury forward to 15 March 2011, three months before the date proposed by the Council. Mercury can be produced by waste recycling (fluorescent tubes or batteries, for instance), cleaning of natural gas or industrial processing of non-ferrous metals.
I am pleased that, in addition to metallic mercury, the ban includes mercury-containing products that cannot be sold or distributed in the European Union, cinnabar ore and mercury compounds.
It is likewise extremely important that compounds used for research and development, in medicines or in analytic processes not be included in the ban, as stated in the report.
Storage must be made secure, as suggested by both the report and the Council. Mercury waste stored temporarily for more than one year must be kept in deep underground hard rock formations or in above-ground facilities in such a way as to prevent any risk to human health and the environment before it is processed.
in writing. - I generally support Dimitrios Papadimoulis' report on the banning of exports and the safe storage of metallic mercury. Bringing forward the date of the export ban to 2010 allows for greater coherence with the EU's overall mercury strategy. I also support the extension of the types of mercury covered within the ban. I further feel that, before the ban comes into force, more research is required regarding safe disposal methods for mercury. I voted in favour of the report.
Does hypocrisy have no limits? The European Commission rightly proposes banning the use of mercury and creating suitable infrastructures to store it, in view of its high toxicity and the risks to public health. The Commission nonetheless insists on promoting fluorescent bulbs to save energy, knowing that they contain at least 5 mg mercury each, a particularly dangerous amount, given the number of bulbs in every home or workplace.
Profit is everything. The investments and profits of monopolies must be protected even if they are demonstrably at the expense of public health. The EU prohibits the use of mercury but allows companies to offer free light bulbs containing mercury in order to promote their sales.
Responsibility for public health is assigned to the companies. They have to manage waste collection, although it is known that waste will end up in dumps and refuse bins. Society as a whole, and not just those who use the bulbs, will be exposed to the considerable risk of contamination. This, of course, is why in general they can be disposed of in landfills. Indeed, to forestall protests that would affect sales, not even the most basic steps are being taken to inform the public of the risks they run from leakage of the contents of these bulbs into the environment.
in writing. - (PL) Mercury is one of the most powerful environmental poisons. Under normal circumstances this metal is a liquid with high vapour compressibility. It does not biodegrade and therefore remains in the environment for a very long time. Mercury accumulates in trophic chains that can pass into the human body in significant concentrations.
Industrial development resulted in the use of mercury because it is a metal with special properties and is cheap to obtain. It seems difficult to eliminate the use of mercury in the production of low-energy light bulbs. Effective collection systems for such waste should be developed, however, together with safe technology for its recycling, so as to prevent further degradation of the natural environment.
One of the most serious cases of poisoning with mercury compounds took place in Japan between 1953 and 1960. There was mass illness amongst the inhabitants of the gulf of Minamata who showed symptoms of nerve damage that often resulted in death.
The European Union should do all it can to ensure mercury is safely stored. The export of metallic mercury should be banned.
in writing. - (FR) I voted for the report by my esteemed German colleague, Hartmut Nassauer, drawn up at first reading of the codecision procedure on the proposal for a directive of the European Parliament and of the Council on the protection of the environment through criminal law. I support the position of reinserting this mechanism within the strict jurisdiction of Community law by limiting the effects of the directive only to cases of infringement of Community legislation on environmental issues, and thus allowing the Member States to determine the penalties that they will apply in the event of any infringement of such laws. This wise position follows that of the Court of Justice of the European Communities which ruled that the EU has the power to adopt criminal measures only in cases of 'justified need', in other words, concerning common transport and environment policies. It should be pointed out that the directive aims to oblige the Member States to lay down criminal sanctions within their own legislation for serious infringements of Community law with regard to protection of the environment, without creating any obligations for application of these penalties that may be invoked in individual cases.
in writing. - Given the trans-boundary nature of environmental crime, we believe that an established set of minimum standards and sanctions concerning environmental crime at international level would be a useful instrument in maintaining a comprehensive and effective environmental protection strategy. However, we do not believe that the EU has or should have the competence to establish criminal measures in first-pillar matters. Therefore I voted against the report today
in writing. - (PT) Importantly, the rapporteur has recognised that, pursuant to the Court of Justice judgment of 23 October 2007 in Case C-440/05, criminal law and the rules of criminal procedure do not fall within the Community competence and therefore the type and level of the criminal penalties to be applied cannot be determined. Amendments have therefore been made to the European Commission's proposal for a directive which was not acceptable.
It is also important that the Commission and the Council have accepted these proposed amendments. However, despite this, they are insisting on the possibility of the Community legislator being able to require Member States to make provision for sanctions of this kind to ensure that the laws that they enact in the area of environmental protection are fully effective.
As the role of the Member States in the whole process has not been sufficiently clarified, we chose to abstain in the final vote.
in writing. - I voted in favour of this report as it will allow criminal sanctions for serious environmental offences. Member States must take a strong stance on environmental protection and ensure strict application of this directive.
In particular I am voting for the inclusion of an annex to the directive which clarifies which legislation is subject to criminal sanctions. An annex is crucial to give greater legal clarity about what Community legislation is affected. It should both cover existing legislation, where this Directive will have competence to impose criminal sanctions, and allow for future legislation to be covered.
Furthermore, an annex will ensure the directive is restricted only to enforcement of Community law and implementing national legislation and has no impact on what is purely national law.
in writing. - (FR) The adoption of common criminal law within the EU, thus depriving the Member States of their sovereign exclusive right to determine, in an independent fashion, what types of behaviour they consider to be offences and also of the chance to define the qualifications and limits of criminal penalties, is on its way.
An impressive power play by the Court of Justice of the European Communities in its judgment of 13 September 2005 on the case known as 'protection of the environment' granted it the right to interfere in the criminal law of Member States in the event of infringements of environmental legislation.
Now, in an all-new phase, the idea is to draw up a harmonised set of infringements to be sanctioned by criminal law in all the Member States and to harmonise the criminal penalties in cases of environmental infringements.
The Court has seized power and has handed it over to the Commission with total disdain for the countries, national constitutions, parliaments and sound application of laws.
Those of us who are sovereignists and defend the freedoms and rights of countries to decide for themselves reject these methods.
in writing. - I voted in favour of the Nassauer report on the protection of the environment through criminal law. Whilst substantive criminal law is and should remain a matter for Member States, it is equally clear that environmental protection is something which can best be coordinated at the EU level. I am satisfied that the compromise package will allow the EU take the lead in environmental protection whilst respecting the integrity of national legal systems.
The proposed directive opens the way to imposing unified EU criminal law on the Member States. It uses environmental protection and workers' concerns about environmental problems to promote the adoption of common EU criminal law. It even revokes the rule of the Member States' unanimity that has applied to criminal matters until now. This paves the way to acquis communautaire, giving the EU the right and power to institute and impose criminal penalties wherever it deems this necessary. In the final analysis, certain provisions of the European Constitution are being reinstated. From now on their application comes under the new name 'Treaty of Lisbon' before it has even been ratified or entered into force. This is a dangerous development at the expense of the peoples of Europe.
Investing the EU with the power to adopt unified criminal law without the unanimous agreement of the Member States is tantamount to abolishing one of the fundamental sovereign rights of nations: to decide what actions constitute a criminal offence and to specify the type and level of penalties. The primacy of Community law is thus established over national legislation and even national constitutional provisions. The aim is to impose directly on the people of Europe the will of legally sanctioned European capital monopoly. At the same time, the personal rights and democratic freedoms of peoples will be drastically reduced.
in writing. ? (PL) Caring for the environment is a duty incumbent on us all. The world is not discharging this duty very well, however. There is a tendency not to recognise its importance and to put it off until later.
In 1998 the European Council took the decision to protect the environment through criminal law. Adoption of the new directive means that the set of offences subject to criminal sanctions in all countries is now clearly defined. I believe it is also necessary to emphasise the responsibility of manufacturers, exporters, importers and carriers for the products and services they provide, to ensure there are no loopholes or opportunities to evade responsibility.
Resources are needed, however, to provide the necessary equipment and staff training for example, so that the new principles can be properly implemented and offences against the environment reduced. I believe resources should be made available from the European Union's budget, at least for the new Member States. They are the ones with the most work to complete in a short time.
Only if all the Member States act in solidarity will it be possible to achieve the aims set. In the absence of such solidarity, regional differences will simply become more pronounced.
in writing. - (PL) I voted in favour of the report on the proposal for a directive of the European Parliament and of the Council on the protection of the environment through criminal law because the introduction of new legal provisions and the establishment of a common list of offences against the environment for the entire Community will ensure more effective implementation of Community legislation.
The same provisions are in place in all Member States of the Union, but the way they are implemented varies considerably. This encourages undesirable behaviour whereby irresponsible entrepreneurs relocate their economic activity to countries where criminal sanctions for offences are less severe. This affects the new Member States in particular. It should be emphasised that offences committed within the framework of criminal organisations are becoming more and more significant, and that offences against the environment are increasingly of a cross-border nature.
I agree with the rapporteur's stance that the legal framework defined in the proposal for a directive represents an important contribution to effective protection of the environment, and can guarantee uniform and responsible implementation of environmental protection law within the European Union. Appropriately trained officials are a sine qua non for effective implementation of the law and actual reduction of offences against the environment. The proposal to specify the obligations of Member States in this regard clearly is therefore entirely relevant. The adoption of a set of offences against the environment and the associated penalties will constitute a very helpful instrument for the common implementation of environmental protection legislation within the European Union.
in writing. - (FR) I voted for the report by my Hungarian colleague, Gábor Harangozó, that amends, at first reading of the codecision procedure, the proposal for a regulation of the European Parliament and of the Council on farm structure surveys and the survey on agricultural production methods. I support the idea of allowing derogations for Member States that wish to implement the farm structure survey in 2009 rather than 2010 due to the decennial population census in 2011. I likewise support any simplifications envisaged.
in writing. - (PT) The proposal for a regulation is justified by the Commission's new political approach involving the simplification of legislation and better regulation.
I agree with the Commission proposal which aims to simplify procedures by reducing the number of internal inspections while, at the same time, maintaining the necessary level of rigour imposed by previous legislation on the performance of structural surveys on crop and animal production, agricultural work and equipment used.
Furthermore, and with the aim of simplification, the proposal introduces only one new type of inspection and does not in any way require Member States to alter their administrative systems.
in writing. - (PT) As agricultural subsidies come from public money, it is essential to ensure their fair distribution based on objective criteria. We therefore agree with the need to carry out surveys to determine conditions on agricultural holdings. However, the application of these principles cannot be allowed to impose yet another bureaucratic burden on farmers, particularly small and medium-sized farmers whose resources are limited or non-existent. Likewise, this cannot form a way of preventing farmers, due to technical or other errors of which they are unaware, from getting the support to which they are entitled, as has sometimes happened in Portugal with satellite recognition and identification.
We therefore feel it is positive that the report recognises the significant methodological and technical difficulties in many Member States and also that it insists on the need for the Commission to provide farmers with the necessary technical and advisory assistance in respect of the satellite recognition of agricultural holdings. In this respect, we also wish to draw attention once again to the need for the Member State authorities to guarantee access to and use of the data gathered during satellite recognition exclusively for the specified purposes.
in writing. - (FR) I voted for the report by my Romanian colleague, Silvia-Adriana Ţicău, on the proposal for a regulation of the European Parliament and of the Council establishing common rules concerning the conditions to be complied with to pursue the occupation of road transport operator.
The former Directive 96/26/EC on admission to the occupation of road haulage operator and its four Regulations on access to the haulage market, with deregulation of the prices of international road haulage implemented a number of years previously, have shaped the internal haulage market, albeit with minimum haulage quality, while the opening of the market as arranged by the Regulations has created more competition.
Experience has demonstrated that these measures are wrongly or unequally applied since they are ambiguous or incomplete, or can no longer be applied due to changes in the sector. Companies remain subject to unequal surveillance and monitoring, depending on the Member States, with some extremely different levels of professional qualifications and financial solvency. Thus there was an urgent need for legislation, demanding conditions relating to good repute, financial standing and professional competence, and implementation of mutual acknowledgement of certain documents required to obtain permission to operate.
in writing. - (PT) Aside from the criticism of certain aspects included in this proposal for a regulation, its contents should not be assessed without taking into account its 'role' in the increasing liberalisation of international road haulage and passenger transport as promoted by the European Commission and by the European Union institutions with codecision power, namely the European Parliament and the Council.
As a matter of fact, this central idea is highlighted by the European Commission itself in its proposal: 'Directive 96/26/EC on admission to the occupation of road transport operator, the four Regulations on access to the road transport market, together with the deregulation of international transport prices which took place a few years earlier, shaped the internal market in road transport'. In other words, 'common requirements for admission to the occupation' were laid down while 'the opening-up of the market as a result of the Regulations has made for greater competition'.
As we highlighted with regard to the proposal for a regulation on common rules for access to the international road haulage market, this proposal aims to increase the liberalisation of international road transport by seeking to promote greater competition between operators in a sector that is already overwhelmed with countless heavy costs for its workers.
in writing. - (DE) Harmonisation of the existing rules in this field is important as a means of optimising road transport in Europe. Moreover, a regulation is more expedient than a directive in this context.
The rules governing the occupation of a road transport operator must fulfil precisely defined criteria if we are to achieve the highest possible level of safety on our roads. These rules must encompass both requirements and sanctions.
A key element is the monitoring and checking of data, which must be carried out with due respect for personal privacy. It is very important that the national electronic registers containing the data should be interconnected so that data can be compared and the regulation therefore serves its intended purpose.
I am opposed to Amendments 7 and 102 which seek to water down the six-day rule. A reintroduction of the 12-day rule, which has already been rejected, would be inconsistent with the substance of this report.
in writing. - (PT) Mrs Ţicău's report is part of a package of measures that, together with two other reports, aims to regulate road transport activity.
This activity is supremely important within the European Economic Area as it enables the open and competitive market of which we are nowadays so proud.
Under this new proposal, companies must hire a transport manager with certified training who shall be responsible for managing the company's transport activity. The conditions already laid down for accessing the occupation - namely good repute, financial standing and professional competence - are maintained.
This recasting is intended to make the existing legislation more intelligible and demanding in terms of safety and efficiency in this type of business.
I therefore welcome the work carried out by the rapporteur to increase responsibility in terms of safety and guarantees of commitment in this sector and also the measures on professional competence which involve high-quality training and mutual recognition of diplomas and licences.
in writing. - (FR) I voted for the report by my esteemed colleague, Mathieu Grosch, on the proposal for a regulation of the European Parliament and of the Council on common rules for access to the international road haulage market which aims to merge the texts regulating access to the international road and cabotage transport market, currently governed by previous regulations and directives. Within the internal market, international transport between the Member States has been fully liberalised, although a number of restrictions still remain for cabotage. I welcome these indications and simplifications, and also the stepping up of penalties for infringements committed in Member States other than that of establishment.
in writing. - (PT) This is just another step towards and another instrument aimed at increasing the liberalisation of international road haulage by seeking to promote greater competition between operators in a sector that is already overwhelmed with countless heavy costs for its workers.
One of the current aims is to find a way of facilitating the inclusion of 'cabotage' operations by road transport - in other words, carrying out up to three transport operations following an international journey, provided that these are carried out within seven days - in a market which is already so liberalised that this will profoundly impact on the finances and survival of national operators.
This decision will also have harmful consequences for road haulage workers. This can be seen, for example, in the proposal by a majority of this House to remove the reference to 'working time', just leaving the terms 'driving time' and 'rest periods', in other words allowing longer working hours which will adversely affect working conditions and worker safety. If we take account of the recent Court of Justice decisions, not even the reference to Directive 96/71/EC on the secondment of workers will protect the labour rights of many workers in this sector.
in writing. - (PL) I voted in favour of adoption of the report on the proposal for a regulation of the European Parliament and of the Council on common rules for access to the international road haulage market (recast) - C6-0146/2007 - 2007/0099 (COD)).
I agree with the rapporteur that adoption of the Commission's proposal will be instrumental in simplifying and clarifying the principles applicable to road haulage.
I support the report by Mr Grosch, aimed at providing opportunities for neighbouring Member States to open their markets still further to cabotage transport operations.
in writing. - (DE) I voted for Mathieu Grosch's report on access to the international road haulage market. The merging of the existing Regulations and Directive 2006/94/EC will simplify and improve access to the road haulage market.
I endorse the rapporteur's view that the restrictions on cabotage must be eased and that the rules governing cabotage must be brought into line with those that apply to cross-border haulage within the internal market. It is therefore important to define cabotage clearly in order to guarantee a uniform approach.
Although empty runs must be avoided for the sake of the environment and efficiency, and although cabotage on the homeward route from other countries should also be supported, subject to the restrictions set out in the report, it must not be forgotten that such measures also weaken the position of the railways.
in writing. - (EL) We are voting against the report on access to road transport. It liberalises the Community road transport market and opens up international carriers to national transport. International and internal road transport of goods and passengers is thus handed over to the monopoly companies. The consequences are disastrous for small and medium-sized transport companies and especially for the workers and drivers who will be exploited even more by the monopoly groups.
The European Parliament's proposal is heading down an ever more reactionary path than that of the Commission. It removes even the minimum proposed restrictions and demands full liberalisation of the market for international and national transport.
The possibility of limitless loading and reloading operations in the Member States, and unlimited time spent by vehicles and personnel in other Member States after carrying out purely international transport operations, is intended to reduce labour costs. It will violate the rights protecting the wages, labour and insurance of international transport workers and promote the concentration of activities in large multinationals, ravaging the sector if unchecked, and downgrading the quality of services.
The working-class labour movement must vigorously oppose this in a show of insubordination and disobedience to the EU's anti-labour, anti-popular policy.
in writing. - (PT) This proposal is part of a package of measures within the road transport sector. This particular proposal aims to improve the coherence of Community legislation in the area of international road haulage by merging two existing Regulations, thus ensuring greater efficiency in the application of rules and clarifying and facilitating the application of the cabotage concept. It also lays down measures to simplify and standardise the Community licence and driver attestation, thus reducing administrative costs and delays, particularly in the event of checks at the roadside.
Member States will also be able to beef up their communication systems which will help with the reporting of offences committed by a road transport undertaking in the Member State in which it is established. I believe that this text is extremely important to the development of this sector in the European market and will give it the necessary efficiency, regulation and structure conducive to an open, regulated and fair market.
in writing. - (FR) I voted for the report by my British colleague, Fiona Hall, who did an excellent job and amended, at first reading of the codecision procedure, the proposal for a decision of the European Parliament and of the Council on the selection and authorisation of systems providing mobile satellite services (MSS). As rapporteur for my political group, the PPE-DE Group, I fought for optimum geographic coverage of services on EU territory. I am pleased that I have made a contribution to the requirement that applications must include the undertaking that the mobile satellite system proposed will provide a service in at least 60% of the aggregate land area of the Member States, from the time the service commences. Moreover, the service proposed must be provided in all the Member States for at least 50% of the population and in at least 60% of the aggregate land area of each Member State by the time stipulated by the applicant, but no later than seven years from the date of publication of the text. Finally, applications will include a commitment on the part of the applicant to allow the mobile satellite system proposed to be made available to public protection and disaster relief services.
There are positive points in this report which we welcome, in particular the proposals on the importance of mobile satellite services covering areas outside the main urban centres of Member States and of providing the best possible services in order to bridge the digital divide, and also the argument that the initial service coverage area of the proposed mobile satellite services should be set at a sufficient level, therefore leveraging the coverage capacity of such systems.
However, we cannot ignore the context in which these proposals are made, namely the liberalisation and advance of the internal market for telecommunications. We therefore had to vote against this report.
Likewise, we do not agree that Member States should give up their national rights on spectrum allocation because mobile satellite services have a large satellite footprint making it difficult to avoid interference across national boundaries. In fact, the February 2007 Commission decision did recognise that Member States should retain the right to grant authorisation for the operation of complementary ground components within their territories.
in writing. - (SV) The report on the selection and authorisation of systems providing mobile satellite services is about how we are to provide a common European system of satellite services, an important factor in strengthening the continued competitiveness of Europe in advanced technological research and industry. The report is good and focuses on how this work can be improved. However, one crucial question regarding the coverage of this service has presented problems from a Swedish point of view, since the compromise settled on 60% of the EU's land area. This means that parts of Sweden will not be covered, which is negative from the point of view of the development of the technology and research. I therefore chose to abstain.
in writing. - (FR) The adoption of this decision is a decisive step towards reinforcement of the internal electronic communications market.
The objective is simple: to give everyone high-speed Internet access and to provide mobile multimedia services and public protection services in the event of natural or human disasters.
The means implemented match the expectations of our fellow citizens, particularly in terms of Internet access: a service for 50% of the population and at least 60% of each Member State does constitute an effective means of bridging the digital divide, and it can also be utilised by rural areas.
This decision is even more of a success since it entails much greater harmonisation of management of the radio spectrum on a European scale which, as if we needed any reminding, is an increasingly scarce resource.
This is also the result of the wishes of all the Member States to provide the telecommunications industry with the means to create a services market on a European level, which had previously been much too fragmented.
In short, mobile satellite services (MSS) are set to be a success in the industrial sense and also as an enhancement of cultural diversity and pluralism in the media.
in writing. - (FR) I voted for the own-initiative report by my German colleague, Klaus-Heiner Lehne, on a simplified business environment for companies in the areas of company law, accounting and auditing, in response to the European Commission's communication on the subject.
Like my colleagues, I welcome the Commission's general aim of reducing the administrative burden for businesses in Europe. This reduction, however, cannot be implemented at the price of legal or accounting uncertainty when the internal market begins to be penetrated by SMEs. I am pleased that Parliament did not accept the suggestion of raising the thresholds referred to in the communication for micro-entities, below which the entities are exempted from the accounting, auditing and disclosure requirements under European law. I am also very glad that Parliament voted for an amendment that I proposed in committee which was not adopted at that stage. This recommends that consultations be held relating to the necessity and feasibility of creating a European accounting and audit services regulator.
in writing. - (IT) Mr President, ladies and gentlemen, I voted in favour of the Klaus-Heiner Lehne report on a 'simplified business environment for companies' because I was convinced of the need for 'new' reforms in company law, accounting and auditing. Company law is now strongly and, in my view, positively influenced by European rules. We must prevent this from imposing unnecessary, excessively bureaucratic requirements while avoiding overlap with burdens which are already imposed under national rules.
These reforms will have to be aimed at making for easier reading of the applicable rules and reducing bureaucratic and administrative burdens, especially in accounting. Simplification will be to the great benefit of undertakings, especially SMEs which as a general rule do not have large legal and accountancy departments. I am convinced that understandable rules which are easy to apply will first and foremost foster compliance with the law. At the same time, through clear rules which are easy to identify, the creation of a positive, active economic environment will be fostered.
I believe that the work both of the committee involved and of the rapporteur, Mr Lehne, has resulted in a fair compromise between requirements to comply with the principle of subsidiarity and the creation of a harmonised route for Member States which are engaged in a joint effort to simplify company rules at European level.
We must avoid creating bureaucratic obstacles which serve to muzzle dynamism and entrepreneurship to the point of suffocating them.
in writing. - Amendment 11d calls for the deletion of Paragraph 26. There are two ways of interpreting Paragraph 26. Some are concerned that it could be a call for 'one share, one vote' and for that reason have voted for the deletion of the paragraph. This is not my interpretation. The paragraph does specifically refer to 'special individual obstacles to the freedom of movement of capital' and refers to a specific judgment concerning Volkswagen. My interpretation of this is that the paragraph invites the Commission to remedy special, and extreme, protectionist measures. For this reason I voted against the amendment and for retention of the paragraph as a statement against protectionism.
in writing. - (PL) I am in favour of simplifying reporting procedures and methods of communication between public administrations and entrepreneurs. At present, the bureaucratic procedures imposed on entrepreneurs are unduly complex. The report sets out to improve communication and also recommends introducing the XBRL standard. This is an open standard, which means that it is easily accessible even to the smallest companies.
I therefore decided to support this report.
in writing. - I and my British Conservative colleagues wish to make clear that we strongly oppose Paragraph 23 of this report which supports the establishment of a 'common consolidated corporate tax base (CCCTB)' in the EU.
We have, however, made our policy on this clear on many occasions, and the balance of the rest of the report in promoting simplification of business rules has our support, subject to this clarification.
in writing. - (PT) The report generally aims to simplify and reduce Community legislation on the grounds that this will particularly benefit SMEs. It is true that there may be some positive aspects to this simplification and normally we support the simplification of measures relating to company legislation, provided that this results in the removal of red tape. However, we cannot vote in favour of a report which, on the one hand, calls for simplification while, on the other, it calls for the creation of new Community legal frameworks.
The following proposals in the report led to our abstention due to their dubious and negative nature: legislation on possible coordination between Member States' tax authorities so as to harmonise the information requests made to businesses; review of the Statute for the European Company to bring it more closely into line with the rest of Community law; creation of a new legal framework for undertakings, and establishment of a common consolidated corporate tax base on the grounds that this would render the Statute for the European Company more useful and effective.
in writing. - (PL) The Commission communication on a simplified business environment for companies in the areas of company law, accounting and auditing sets out measures aimed at reducing the administrative burden on European companies and ensuring that they can compete effectively at global level. Not only do the Member States fail to take advantage of the optional measures to reduce bureaucracy, but they also often counter Community concessions through stricter national provisions, thus depriving local companies of the opportunity to simplify procedures pursuant to Union legislation.
The Commission should therefore concentrate on encouraging Member States to harmonise classification of requirements concerning reporting in the area of financial information. It should also press Member States to adopt new technology in order to reduce costs. Furthermore, a solution involving establishing a common consolidated corporate tax base would render the European company statute more useful and effective. The proposal to exclude so-called micro-enterprises from the scope of application of the directives on accounting is also to be welcomed. In practice, this would mean exempting them from the requirement to keep accounts, submit an annual financial report and publish the reports required under European legislation.
The proposed changes are certainly commendable. Nonetheless, further simplification of the Union's acquis in the area of company law and its effective implementation in Member States would seem essential, if European companies are to compete successfully on the ever more demanding global market.
in writing. - I supported Mr Lehne's report on simplifying the business environment for companies. The EU has a vital role to play in ensuring that businesses operate in a competitive environment, yet often businesses and Member States find themselves hindered by over-complex rules. Moves to simplify the business environment are therefore to be welcomed.
in writing. - (RO) I voted in favour of this report, but I consider that we should implement a more comprehensive package of actions to ensure the simplification of the European business environment.
I refer in particular to the problems met when starting a business. Eurostat shows that, in the EU Member States, the period required in order to fulfil the administrative formalities for starting a business vary between one day and several months. Moreover, some Member States were ranked far below the OECD average in a ranking of the ease of doing business in various world countries. Last but not least, the different rules in the 27 Member States as regards company law prevent the transnational movement of capital and the starting of new businesses in a Member State other than the one of origin.
I believe these two elements are essential for achieving the economic growth objective of the Lisbon Strategy and, consequently, they should be promoted more by the European company legislation.
in writing. - (PL) Mr President, the European Union is not perceived as an area where the provisions concerning running a business are particularly straightforward, in terms of ease of use. In fact the general feeling is that this is an overly regulated area by world standards, which creates particular difficulties for small enterprises. Every step towards simplifying provisions, as indicated in the Commission communication of 10 July 2007 should therefore be welcomed. The most important and most desirable effect of simplification should be to encourage small companies to operate on the common European market. To date, the latter has not been very accessible to new enterprises from Central and Eastern Europe.
If that aim is to be achieved, national provisions must be harmonised, in addition to repealing unnecessary provisions further to the two options proposed by the Commission. This does not, however, require harmonising taxation, as suggested in paragraph 23 of the report by Mr Lehne, the so-called light formula for consolidating the corporate tax base. The rapporteur favours the second of the options proposed by the Commission which is less far-reaching. Nonetheless, against the background of the European Union's current tendency to regulate, it would certainly amount to a reversal of the unfavourable trend that definitely restricts opportunities for European firms to compete on the global market.
in writing. - (NL) The Commission communication raises fundamental questions which are to determine European policy on company and accounting law. The Lehne report put forward good answers to these questions, which I can also approve. However, there is one problematic point where the Commission proposes the introduction of a 'micro-entities' category. These are smaller enterprises below a specific threshold which are to be exempt from the European financial reporting and annual accounting obligations. The Lehne report is in favour of that approach and even suggests raising the thresholds. In Belgium, 75% of undertakings would be released from the present transparency requirements. At first sight, abolition of the accounting system for small enterprises seems a major simplification of the bureaucracy, but, given the importance of financial information for all the parties concerned (providers of credit, for example), it could lead to more bureaucratic red tape and higher costs. Since there will be no generally accepted financial reporting, enterprises will be asked to provide figures à la carte, in a variety of ways. Furthermore they are depriving themselves of a useful tool for internal company monitoring which is certainly important for an SME. I therefore abstained from the final vote.
in writing. - (PL) Mr President, higher education has become more widely accessible and growing numbers of women are gaining university degrees. Nonetheless, women are still poorly represented at the highest levels of academia. Although the majority of lecturers are women (over 50%), they tend to hold less senior posts.
I am in favour of the idea of promoting family-friendly measures by providing for the introduction of flexible working times and better childcare services. I also support the provision of access to social insurance abroad and the introduction of parental leave conditions that would allow men and women freedom of choice. The career breaks taken by female scientists for family reasons should not impact negatively on their subsequent career options thus giving men an undue advantage with regard to furthering their scientific career.
I supported the report by Mrs Thomsen because I believe that it rightly tackled issues relating to gender stereotypes. The latter still exist in many European Union Member States.
in writing. - (PT) I voted in favour of Britta Thomsen's report on women and science as I consider it essential to facilitate equal access for both genders to scientific careers. Factors such as the stereotypes associated with natural science or the obstacles created due to the difficulty of reconciling personal and family life with professional life result in numerous disadvantages and difficulties for women scientists and researchers which exclude many women from scientific research.
The disparities between men and women in relation to their presence in positions of academic and scientific leadership, the respective salaries and the demands of personal life require measures to counteract these gender stereotypes in science, to attract women to scientific careers and to remove the existing inequalities.
in writing. - (PT) We know that there are more women than men in higher education, yet when it comes to choosing the research career, women are still outnumbered by men. The huge increase in participation of women in higher education has neither led to a corresponding change in the ratio of women to men in particular fields of study or professions nor has it eliminated the gender-specific wage gap.
As the rapporteur points out, women researchers are still a minority in the government and higher education sectors with both sectors having an EU average of 35% women. In all countries these two sectors nevertheless have higher proportions of women researchers than the business enterprise sector with an EU average of 18% women, but there are large cross-country variations. The countries with the fewest women in business research are Germany (11.8%), Austria (10.4%) and the Netherlands (8.7%), whereas Latvia, Bulgaria and Romania all have over 40%. The distribution of researchers by main fields of science shows different patterns for men and women. Among male researchers in the higher education sector, 54% work in natural science and engineering compared to 37% among women researchers.
in writing. - (SV) Improved access for women to activities in the scientific field, as the rapporteur states, is of crucial significance. How we can arrive at that result in each individual country, on the other hand, is something that varies depending on the country's culture and other specific features. The problem manifests itself differently in the EU's 27 Member States, hence solutions must also vary. It is not possible to generalise on the situation of women in all 27 Member States. Junilistan is convinced that the route to equality in practice must be mapped out at national level.
We have therefore chosen to vote against the report.
in writing. - (PL) In my capacity as a female professor with many years of experience working in a Polish university, I am aware of the magnitude of the challenges involved and therefore support the report by Mrs Thomsen. The report takes an interesting approach to the problem of gender discrimination in the scientific world, identifying the social, cultural and financial obstacles causing women to remain under-represented.
There are few of us in the state sector and in higher education, a mere 35%, and only 18% in the private sector. How are we supposed to build a knowledge-based society, develop Europe's science and economy, meet the challenges of the Lisbon Strategy, and fulfil Europe's expectations at the threshold of the 21st century without the involvement of women in science? We have to create conditions that will enable women to become more widely involved in the scientific world and that will open the doors of university laboratories to them. It must also be made possible for women to aspire to the highest academic posts. Promotion in the scientific world depends on academic achievement, and a woman's chance of being appointed to a Chair is three times lower than that of a man. This is regrettable and cannot be explained exclusively by women's heavier family commitments.
Few women are members of the decision-making bodies of European higher education institutions, and it is therefore difficult to implement policy on gender equality in these institutions. We only need to refer to the shameful example of the Scientific Council of the European Research Council. Only five of its twenty-two members are female!
in writing. ? (PL) Women's participation in the labour market is increasing systematically right across the European Union. Poland is no exception, although women's participation in the labour market in Poland remains below the Union average. I should like to emphasise, however, that more Polish women hold positions of responsibility than their counterparts in Western Europe.
I believe that increasing women's professional activity is an important issue. In this context, it is important to consider the situation of female scientists, as it has similarities with the situation of all women faced with the need to reconcile professional duties with family life.
Nonetheless, I do not feel that imposing parity should be the way to increase women's participation in the labour market. Decisions on employment should be made above all on the grounds of qualifications and competences acquired by women through appropriate education. The proposal aimed at increasing the transparency of recruitment procedures, competitions for managerial positions and the award of grants for scientific research does seem appropriate, though. These changes should be accompanied by reform of the labour market, however.
European Union science requires support. Scientific and technical courses should be promoted as attractive studies for both genders, given the importance of science for economic development. We should therefore encourage young people to take up higher education courses of this nature.
in writing. - (DE) I voted in favour of Britta Thomsen's report on women in science because women remain under-represented in the world of science. The report outlines important steps towards a balance between men and women in the academic sphere.
The promotion of academic careers for women must play a key role. Great significance is attached to the elimination of gender stereotypes. The current tendency to assign male and female attributes to individual academic disciplines is detrimental to a fair balance between the sexes.
With the aid of new programmes and recruitment procedures, it is possible to ensure that the skills and qualifications of candidates are paramount, not their sex. The same must apply to promotion opportunities and pay levels. A non-binding target quota of at least 40% women and at least 40% men on selection panels is one way of ironing out imbalances between the sexes in academic occupations, but applicants' skills and qualifications must always be paramount.
in writing. - (RO) I voted for the report regarding the situation of women in science, which I consider vital for achieving the Lisbon Strategy objectives of growth and employment.
In the new EU Member States, the number of women researchers is approximately 40%, as compared to the Western countries, where it is approximately 11% but, unfortunately, a very high percentage of them are employed in fields where research and development expenses are among the lowest.
I would like to call attention to the importance of the article on the integration of the family angle through possibilities for flexible working hours and the creation of child-care facilities, for reconciling family life and a professional career.
I believe the rapid implementation of this report's provisions will provide an essential support for having a 25% percentage of the women working in research in management positions in 2010. I congratulate Mrs. Britta Thomsen on her report.
in writing. - (ES) Since I was unable to attend and join in the debate for health reasons, I wish to justify my support of the report. It was an excellent and comprehensive piece of work covering all the major issues to secure a balanced representation of women and men in science and technology.
It is also a most timely report since, if the EU needs 700 000 more researchers to meet its objectives by 2010, this is the right time for the Commission and the Member States to implement the specific measures set out in the report to correct this anomaly.
Qualifications and merits are shared equally between men and women. In fact, at the present time women outnumber men at university and also obtain better results. There are objective data for all this.
Moreover, governments in particular ought to favour the presence of more women in science and technology, since using only half the brains is not intelligent or efficient.
I am glad Parliament has finally initiated an in-depth examination of this issue.
in writing. - (FR) Distorted truths, erroneous statements and sexist remarks primarily stigmatising men represent, in a few words, a few brutal words, the substance of this report.
Equality between men and women and better integration of women in professional careers cannot be conceived in an authoritarian and repressive fashion. This can only make the results negative and counterproductive.
It is certainly true that delays in terms of integration, wage gaps or a lack of career profiles are legion for women, particularly in the field of science and research.
Once again, however, it is dialogue, implementation of non-restrictive measures to encourage girls to study science long term, and active support for women throughout their careers that will finally move them forward in society.
in writing. - (SV) Britta Thomsen's report notes that female researchers are in a minority in the EU. They have inferior financial security and in their professional careers, and they are penalised to an increasing extent by their family responsibilities. This is serious, both on grounds of principle and as regards practical consequences. Modern economies - and democracies - cannot afford to give negative special treatment to persons of academic eminence. I therefore voted for the report.
Nevertheless I would point out that parts of the report were not put to the vote and I find it difficult to see how that is reasonable. Paragraph 7 asks that age be taken into account as a criterion of excellence together with family situation, including the number of the researcher's dependents. I think that would be difficult to apply in practice and might even be counter-productive. There is always a risk in simplifying the gender roles and speaking of 'qualities that tend to be more prevalent in women scientists' or creating absolute standards to measure the performance of researchers.
On the other hand, I wholeheartedly support the recommendation to introduce non-binding targets requiring that both genders be represented by at least 40% each in scientific committees of various kinds. I also agree with the criticism that the EU sometimes aims short when it comes to equality. The policy of presence must not be underestimated - although it should not be turned into a religion.
in writing. - (PL) Women make a major contribution to the development of science. The Polish Nobel Prize winner for physics and chemistry, Marie Skłodowska-Curie, is one fine example. Streets, hospitals and a university have been named after this famous scientist.
When opting for a career in science, women face a greater challenge than men do. This is partly due to their role in childbearing and bringing up their families. Women scientists therefore need to be supported through the development of preferential maternity leave conditions, and through special grants for women who are bringing up children whilst simultaneously pursuing a scientific career.
Contrary to what is advocated in the motion for a resolution before us today, however, it is not desirable to impose percentages for female representation on academic staff, or on committees of various sorts, in order to ensure gender equality. Decisions on jobs and careers in science should not be made on the basis of gender. Instead, they should be made on the basis of the particular person's individual choice, ability and knowledge.
in writing. - (SK) I would like to thank Mrs Thomsen for her report which points to a certain type of discrimination against women in science and research. Although women make up more than 50% of EU students, they hold only 15% of senior academic posts in science and research.
University study is seldom followed by a result matching the significant amount of time and finances invested in it. After many years of study, women often sacrifice their personal and working lives or have to reconcile them. It should be in the interest of society to cooperate with and support citizens with a high intellectual potential and to let this potential reflect in the cultural, spiritual, historic and scientific heritage of the nation. Motherhood in particular has an impact on women's career opportunities, paradoxically punishes them in terms of the opportunity to get to top positions, fulfil themselves and be justly rewarded, and does not offer them adequate compensation for the social investment of giving birth to and bringing up children who will be responsible for tomorrow.
I think that this could be solved by a reform in the area of study conditions for young women, long-distance studying and working, and life-long learning, as well as by encouraging fathers to support mothers who want to become scientists. The state too has a responsibility for supporting women participating in scientific work: for supporting them during their studies, helping them to reconcile their family and working lives and to receive just rewards for their work, providing them with direct social benefit payments and helping, in as natural a way as possible, with child care.
in writing. - (PT) The dismantling of ships continues to have a major social and ecological impact, both because of the way in which this is done, which can be harmful to the environment, and because the number of ships under construction has been increasing for years. This explains the continuing importance of innovation and development in the shipbuilding industry in the Member States in order to improve ships and make them less environmentally damaging.
Since 2005, the IMO (International Maritime Organization) has been cooperating with the ILO (International Labour Organization) and UNEP (United Nations Environment Programme) to draw up binding international rules on the clean dismantling of ships. Negotiations are now proceeding on a draft convention which should be adopted by 2009 but would then only enter into force a few years later.
According to the current draft, the convention would not apply to warships or other ships which are the property of the State. No agreement has yet been reached on standards outside the framework of the IMO, basic standards for ship-recycling businesses, reporting obligations (including inter-state notification) and enforcement instruments.
in writing. - I welcome the Blokland report on the Green Paper on ship dismantling. Ship breaking is a dangerous trade which has a high cost both in terms of human life and on the environment. It is unacceptable for the EU to turn a blind eye to the export of ships to developing countries for breaking up. These ships are in effect hazardous waste and it is vital that the EU acts to prevent this export. I welcome this House's support for my own group's amendments which highlight the urgency for action to be taken in this area.
in writing. - Johannes Blokland's report on the Green Paper on better ship dismantling seeks to achieve environmentally and socially sustainable ship dismantling. The report aims to address problems currently encountered in that sector, particularly the major health and safety concerns for workers in the shipyards of Bangladesh and India. I therefore voted in support of the report's recommendations.
in writing. - (PT) European concerns about the environment and working conditions in third countries merit our agreement in principle. The export of conditions of misery, whether for the environment, labour or in any other respect, can never form part of our vision of worldwide trade and exchange. It is vital, however, that we do not defend such an absolute and modern view of our position on certain values that our focus on a single part obscures the bigger picture.
The adoption of drastic measures to stop practices that are in truth social or environmental dumping, but which would also lead to the destruction of an economic sector in a third country and would therefore cause even greater misery for an extremely vulnerable part of the population is not in line with what we defend. Gradual reforms and the imposition of tailor-made standards that promote development are a more effective and desirable solution. We cannot put a stop to misery and human degradation if we can only offer, as an alternative, misery and human degradation.
in writing. - (FR) I voted for the interim report by my German colleague, Karl-Heinz Florenz, on the scientific facts of climate change as considered by Parliament's Temporary Committee.
Scientific consensus on the origins and causes of climate change is well-established and recognised worldwide. Scientific evidence from all continents and most oceans shows that many natural systems have already been affected by regional climate changes due to historical carbon emissions from the industrialised countries. It has also been scientifically proven that the underlying causes of global warming are predominantly man-made.
I welcome the fact that the report stresses the need for further analysis and research into the consequences of climate change, such as the effects on economic competitiveness, energy costs and social development in Europe, the role of land use, forests and deforestation, the role of the marine environment and calculation of the external costs of climate change in industry, not least the transport sector, including quantification of the effects of air transport pollution.
in writing. - (IT) The last intergovernmental conference on climate change and the various conferences within the United Nations Framework Convention on Climate Change (UNFCCC) have shown that the greenhouse gases produced by man are the cause of climate change and that the increase in the world's temperature must be halted at 2°C above pre-industrial levels.
I therefore agree with the Temporary Committee on Climate Change and the rapporteur on the need for more urgent, major studies into the effects of climate change, monitoring phenomena such as desertification, melting of the ice-caps, changes in the marine environment, catastrophic atmospheric incidents and so on. The latest reports of the European Environment Agency point to the need to do much more to comply with the Kyoto and other targets for reduction set out at the March 2007 EU Council.
In the light of the energy and climate package in the communication on 'Limiting Global Climate Change to 2 degrees Celsius', I am nonetheless persuaded that further measures can be taken to improve 'energy efficiency', which would give rise to considerable savings in greenhouse gas emissions. This would include a labelling system stating the greenhouse gas footprint. I am of the view that individuals, European citizens and the peoples of third countries should be more directly involved in promoting awareness and active involvement in the fight against climate change through small steps to save energy.
in writing. - (DE) Climate change is a serious issue and presents mankind with a formidable challenge. The extent to which it is the result of human activity, however, is completely unclear. The latest scientific findings certainly cannot yet be regarded as hard and fast evidence and are still in a state of flux; they are not the be-all and end-all. Besides, the report refers to some alleged facts which are actually fallacies.
Assumptions and false assertions, however, cannot serve as a basis for the development of any rational, effective, affordable and socially acceptable measures. This is why I voted against the report.
in writing. - (SV) We have today voted for the interim report on the scientific facts of climate change. It requires strong backing and determination to achieve the best possible results in meeting the political challenges of climate change. In this context we want to stress the importance of ensuring that research is free and that criticism and questioning are a key prerequisite for the progress and development of all research. To limit this possibility is not just a threat to research itself but also a restriction of the right of every individual to express his or her views.
Poverty is the biggest polluter and the ambition to mitigate climate change does not conflict with growth and modernisation. An essential condition for the progress of poor countries to prosperity, hence also for the development of resources and possibilities of investing in more modern and cleaner technology, is that they should be able to trade their goods freely. Against this background, any carbon dioxide tariffs or the like on imports constitute an inappropriate solution which risks running counter to its purpose.
in writing. - (PT) I voted in favour of the interim report of the Temporary Committee on Climate Change on the scientific facts of climate change (findings and recommendations for decision-making) because I am convinced that the broad scientific consensus on the human origins of climate change urgently requires increased action by the political powers, with particular emphasis on reducing greenhouse gas emissions and a future international climate change agreement.
Increasing and disseminating scientific understanding of the climate change phenomenon will make people more aware of the need to alter their lifestyles and will make the decision-making processes more responsible, informed and effective. Encouraging research into the economic and social impacts of climate change must be a priority.
in writing. - (PT) This is yet another report which, despite starting off with some correct statements about the current situation, makes little or no progress with regard to the solutions required. It is unclear on the recommended measures and limits itself to listing some vague proposals and justifications. It seems more aimed at facilitating the launch of new companies seeking to make ever greater profits from new activities in the areas of the environment and energy, at the cost of climate change.
I therefore want to say that it would be good to show the same effort and persistence, and also concern, with regard to other global problems that are fundamentally ignored or merely confined to a list of chronic concerns: elimination of curable diseases, protection of soil and habitats, exhaustion of finite resources, especially hydrocarbons, and so on.
In conclusion, the rapporteur considers that the scientific basis of climate change is settled and recommends that the European Parliament's Temporary Committee continues its work and presents, at the end of its mandate, a report to Parliament containing, as appropriate, recommendations as to actions or initiatives to be taken on the EU's future integrated policy on climate change. We will await this future report.
in writing. - (PT) The scientific facts set out in this report were discussed at length with world experts during meetings of the Temporary Committee on Climate Change and cannot therefore be lightly called into question.
Like the Florenz report, I welcome the fourth report of the IPCC (Intergovernmental Panel on Climate Change) as the most comprehensive study on climate change. I agree that it is absolutely essential to avoid an increase of more than 2ºC in the global temperature, so as to avoid the most catastrophic scenarios, suggesting that the ambitious EU targets for the reduction of greenhouse gas emissions should be maintained.
As this is the most credible compendium of information currently available, cutting off at the root those recurrent ideas of certain isolated extremists who continue to question whether human activity is really the main cause of global warning, the Florenz report sends a clear signal that the European Parliament will maintain its strict and ambitious position in the fight against climate change. It therefore has my support.
in writing. - (FR) In the 1960s, having agreed the benefits of planning, the French Parliament voted a growth rate for the economy every year with a view to taking its decisions on that basis, since it turned out for several years in succession that actual growth was exactly as it had voted. I get the same impression from reading Mr Florenz's report: the impression that this Parliament intends to vote on the world's temperature.
Let me make this clear: what I am criticising is not man's need to protect his environment, to preserve the immense diversity of nature or, in terms of economics, to find the means to use natural resources better in order to save them. It is the ritual sacrifice to the new religion of climate and its new gurus, these partially-minded scientists who pour anathema on all those whose work opposes their untouchable conclusions.
It is the systematic stigmatisation of Man as a supposedly evil entity, especially the Western and European variety. This is institutionalised repentance. It is the industrial and economic suicide of Europe, alone at the altar of so-called global warming, with no benefit to the environment worldwide, but the worst human and social consequences for the peoples of Europe. That is why I voted against this report.
in writing. - I voted in favour of the Florenz report on climate change and think that it is right that this Parliament takes the issue so seriously. Efforts to combat climate change require action at all levels, and the EU institutions as well as the nations of Europe must all work together to move towards a low-carbon economy.
The vote on the report comes on the same day that a major energy conference takes place in Aberdeen. The Scottish Government has signalled their intention for Scotland to become the green energy capital of Europe. That government fully supports the EU's targets for renewables and is committed to a non-nuclear Scotland producing 50% of its electricity demand from renewable sources by 2020. I hope that other nations throughout Europe can look to Scotland as a good example in the fight against climate change.
in writing. - Scientific findings prove the human origins of the current global warming trend and Mr Florenz's report re-iterates these results. There is an urgent need for action at EU level to combat climate change and limit the increase in global temperature to no more than 2 C above pre-industrial levels. Unlike some members from the Conservative Party, I fully accept these facts and voted in support of Mr Florenz's report "Scientific Facts of Climate Change: Findings and Recommendations for Decision Making".
in writing. - (DE) When we here in Europe invest in the latest environmentally friendly technology and in renewable energy, at however great an expense, while a country like China has a new coal-fired power station coming on stream every week, our best efforts here can only be a drop in the ocean.
We have a ludicrous situation in which those nations that accelerate climate change through unbridled industrialisation and overexploitation of natural resources and which are not prepared to exercise restraint expect the West, and particularly Europe, to help them out when they are hit by disasters. We are supposed to protect the environment, often to the detriment of our industry and our import trade, and then even provide the polluters with humanitarian aid in the event of a disaster.
Unless we are all content with a global situation in which any hope of improvement will always be a pipe dream, we must sharply increase the pressure on those six countries that are responsible for almost 50% of global greenhouse gas emissions.
The interim report of the Temporary Committee on Climate Change does not contain any new ideas, thoughts or recommendations useful to the peoples of Europe regarding environmental protection. It perpetuates the EU's well-known anti-popular policy of providing a 'green' excuse for the over-accumulation of capital. It confines itself to reproducing the findings of the Intergovernmental Panel on Climate Change.
The report considers the 2˚C ceiling on global warming to be a 'strategic objective' of the EU, while accepting that 'such a level of warming would already heavily impact on our society and individual lifestyles'. It says nothing about the responsibility capitalists have assumed in over-exploiting natural resources. Instead of calling for measures at least to make monopolies more accountable, it fully adopts the multinational propaganda that we are all to blame for the aggravation of climatic conditions and stresses that 'individual changes in lifestyle patterns are necessary'.
The agreements reached in Kyoto, Bali, etc. have proved ineffective: their primary objective is not environmental protection, but the protection of capital and its profits. They commercialise the environment and develop a new, profitable economic sector: the green economy. The solution to environmental problems will not be provided by the multinationals and monopolies responsible for today's situation, but by the peoples who have to suffer the consequences.
in writing. - (PL) History teaches us that new scientific findings can prove that theories previously widely believed to be true may lack any factual basis. I believe the science relating to climate change, confirming global warming, has not yet proved to be sufficiently well-founded. It certainly has not been proved to such an extent as to allow us, with a clear conscience, to draft law resulting in the imposition of specific behaviour in Member States of the European Union.
We can see the increase in the average temperature of the global atmosphere. No answer has yet emerged, however, to the question as to the extent to which this is due to human activity.
The scientific world is divided on the subject. Certain scientists believe major climate changes are a natural cyclical phenomenon that has affected the world for millions of years. They maintain that those scientists that issue warnings concerning the impact of human beings on climate change do so in order to attract funds for research and spread alarm amongst the population.
Other scientists state that human beings' ability to predict long-term climate change is very limited. They allege that the Intergovernmental Panel on Climate Change (IPCC) is guided by politics rather than by science. In addition, the claim that a majority of scientists support the view that climate change is due to the action of human beings is dubious.
The aforementioned counter-arguments are readily accessible. They are also irrefutable, and raise doubt and the question: can any sort of cohesive policy be built on uncertain scientific arguments put forward by lobby groups?
in writing. - (FR) I am in favour of the report by Mr Florenz on behalf of the Temporary Committee on Climate Change since he analyses the incidences and effects of climate change, insofar as they are vouched for by scientific proof.
Thus the claim that the costs of climate change could account for between 5% and 20% of GDP by 2050 unless some extremely ambitious measures are taken ought to concern us.
Even if all the Member States have made good progress to date, we must nonetheless be much more ambitious in our efforts to reduce emissions.
We must also remain vigilant as to the potential harmful effects of promoting biofuels over world food supplies and deforestation.
in writing. - (PT) Scientific discussions cannot involve debates about beliefs, and doubts about the accuracy of the majority opinion cannot be interpreted as negativism or as a political choice. Furthermore, recent episodes such as the debate about the unwanted or unexpected implications of the incentive to increase biofuel production clearly reveal how constant doubt is the only scientific certainty that we must embrace without hesitation.
On the other hand, in discussions about the options given the scientific facts, here we are clearly in the area of political choice. Although I do not regard myself as scientifically competent to give an opinion on the first question, on the second I consider that I have a duty to do so. I have argued and I would stress that, faced with the predictable increase in consumption (particularly of energy) by our enormous population due to the positive effects of globalisation, we must find scientific answers and technological solutions. Some changes in behaviour, both individual and collective, are certainly welcome. However, it is in science that we will find the basic solutions that we need.
in writing. - (DE) I voted against this report in the final vote because I take the struggle against climate change seriously and cannot subscribe to dogmatic and apocalyptic formulations that would spread alarm among the people of Europe. The report presents scientific findings with a 60-70 % probability as proven facts.
If I were one of the four Horsemen of the Apocalypse in John's Book of Revelation, I would rather be sitting on the white horse than on the pale one. Climate change is a sensitive issue that cannot be reduced to slogans.
in writing. - (FR) I abstained on the own-initiative report by my Dutch colleague, Ria Oomen-Ruijten, on Turkey's 2007 progress report with a view to accession, even though, like our Committee on Foreign Affairs, I welcome the undertaking by Prime Minister Erdoğan to make 2008 the year of reforms and to turn Turkey into a modern and prosperous democracy based on a secular state and a pluralist society.
However, we would do well to recall Turkey's undertaking to ensure good neighbourly relations with Greece and Bulgaria and the need to secure a comprehensive settlement of the Cyprus question based on EU principles.
Furthermore, Turkey is not answering the call to end the economic blockade of Armenia and start a process of reconciliation, allowing for a frank and open discussion of past events. These negotiations are important for the EU and Turkey since the latter is taking up the Community acquis. Under no circumstances, however, should the negotiations prejudge the final political decision on Turkey's accession to the EU.
in writing. - The Fine Gael delegation of the EPP-ED Group voted in favour of the overall Oomen-Ruijten report on Turkey's progress in 2007. We support the reforms which Turkey is undertaking towards democracy, good governance and the rule of law. These steps are positive both for Turkey and the EU and we support Turkey's efforts towards reform.
However, we the undersigned, voted against Amendment 14 relating to paragraph 16 in the report which included the words 'sexual and reproductive rights'. We voted against this section of the amendment for the reasons set out in our joint declaration to Parliament in the plenary of 13 March 2008.
in writing. - I voted for the Oomen-Ruijten report on Turkey's progress towards membership of the EU in 2007. I do believe that Turkey should be capable of joining the Union. Currently there are difficulties on issues of trade-union and human rights and the rights of minorities such as the Kurds and the Christians. However, progress is being made, albeit slowly, and should be acknowledged.
I did support the amendments dealing with the Armenian genocide. I know it was a long time ago, but a nation must come to terms with its history and so far Turkey has failed to come to terms with this bloody stain on its record. It may not be a final barrier to membership of the EU, but we cannot in all honestly just sweep it under an all too convenient Turkish carpet.
in writing. - (FR) The remarks by Mrs Oomen-Ruijten in her report on Turkey's progress with a view to accession show, as though any further proof were required, that Turkey, in terms of its civilisation, its mindset, its traditions - all perfectly respectable, of course - is not a European country. Moreover, it is not necessary to look elsewhere to uncover the reasons for the immense difficulties encountered during the accession negotiations.
The French Presidency, commencing on 1 July, may be the chance to raise this essential ambiguity: the fiction of Turkey's European vocation as set out in the 1963 Treaty. Betraying his electoral promises, Mr Sarkozy now says he wishes to continue negotiations, and in fact start up fresh negotiations in areas 'not directly linked to accession', according to a formula as demagogic as it is hypocritical which solves no problems whatsoever. Who can be persuaded that discussions merely concern a 'quasi-accession'?
I fear that the sole objective in retaining the French Constitution's compulsory consultation of the people on any new European accession is to let citizens and citizens alone take responsibility for 45 years of political and diplomatic cowardice not attributable to Turkey itself, but only to their governments.
in writing. - (PT) Despite certain contradictions, it is a fact that Turkey is strategically important for the EU's ambitions, particularly given the current deepening crisis in the capitalist system.
While its final status remains in doubt - full member of the EU or of a future Mediterranean Union - what seems certain is that the EU is trying to find solutions which best serve the interests of the major economic and financial groups in the main countries, in particular Germany.
Turkey offers a huge market which is awakening various appetites. It is a vast country, with a huge and cheap workforce and a plentiful supply of consumers, which, however, is not permitted to commemorate the first of May, as was recently seen in the brutal repression by Turkish security forces of trade union members and demonstrators. It is a vast territory that occupies an important geostrategic position between Europe, Asia and the Middle East, that is playing a central role in the dispute about ownership of and access to the energy resources of Central Asia (such as the Nabucco project) and that has a key role to play in the US-NATO-EU partnership.
Turkey is also a country whose authorities are militarily and illegally occupying part of the territory of an EU Member State, Cyprus.
in writing. - (CS) Although the motion for a European Parliament resolution quotes a number of documents, the fundamental information is missing. This country has been a candidate country since 1963. Conditions for opening negotiations have been discussed all the time. The so-called Copenhagen criteria, laid down in 1993, cannot be found in the opening preambles of the text.
When we sink our teeth into the European Commission's Turkey 2007 progress report, we find out that, although some progress has been made, the legislation adopted in regard to national minorities has not yet been sufficiently implemented. The fact that approximately 10% of the Turkish population capable of work are employed in the countries of the EU is an indicator of the depth of the long-standing relations between Turkey and the EU. What will surprise us is the state of implementation of regulations in the economic area, rather debatable so far. Although these regulations are formally enshrined in Turkish legislation, we often see a very 'un-European' approach in dealing with individual cases.
We can say that, although Turkey has achieved significant success, in many areas the differences between Turkey and most countries of the EU (including the Balkan States) have not significantly diminished so far. The army's influence over the country's political system and the powerful status of Sunni Islam are the most obvious features of Turkish society, distinguishing it from EU countries. The report portrays the present situation of the society rather accurately. Although paragraph 12 of the resolution is not balanced, the GUE/NGL Group will not vote against it.
in writing. - (FR) Mrs Oomen-Ruijten's report illustrates the autistic side of the leaders of Brussels' Europe in their denials of the evidence: Turkey is an Asian country.
Their blindness leads them to deny the foreseeable consequences of its accession. With a population of over 100 million by 2020, Turkey will have the EU's largest population and will therefore be the major state in the European institutions. This means our Parliament runs the risk of being dominated, not by the PPE-DE Group or by the Socialist Group, but by AKP Islamists. Turkey will also be the country receiving most assistance: Turkish regions will absorb the vast majority of structural funds, and its ten million farmers will destroy the common agricultural policy.
This refusal to accept reality also leads our governments to ignore the wishes of the peoples of Europe. Thus, having imposed the European constitutional treaty on France which the country rejected in 2005, Mr Sarkozy is making ready to remove Article 88.5 of the Constitution, submitting the accession of new EU states to a referendum.
If Brussels succeeded in imposing Turkey's accession, we would have to suggest our nations quit such a setup, which would be European only in name, in order to build another Europe, a European Europe: the Europe of nations.
in writing. - (DE) I voted in favour of the report on Turkey's progress towards EU membership in 2007.
I must express my dismay, however, at reading in the German newspaper Die Welt that Turkey, which likes to be portrayed as a moderate Islamic country, has enacted a law prohibiting the purchase and public serving of wine in glasses.
Wine is a European cultural asset which is legally manufactured in most Member States of the EU and which can be sold and consumed in all Member States.
Such a law is incompatible with full membership of the EU. All legally manufactured products - and that includes wine - are goods, the free movement of which within the internal market must be guaranteed. Such a ban also infringes the anti-discrimination rules of the EU. A country that restricts the free movement of any legally manufactured good from other Member States cannot be a full member of the EU.
The Prime Minister, Mr Erdoğan, pledged that 2008 would be the year of reform, designed to make Turkey a modern democracy based on a secular state and a pluralist society.
In view of the Turkish ban on the sale and consumption of wine in glasses, I have to ask whether this pledge amounts to 'words, idle words'.
in writing. - Ria Oomen-Ruijten's Turkey 2007 Progress Report is a comprehensive and encouraging analysis of the country's progress towards accession. Turkey appears to have made progress on areas such as freedom of speech and judicial reform. The Government's proposals to reform Article 301, a hurdle to full democratic freedom in the country, are also to be welcomed. Of course, further effort is needed in areas pertaining to rights for minority groups in the country and the current case going through the Constitutional Court is of concern. I support the report's recommendations and I voted in favour.
in writing. - (SK) I welcome Turkey's 2007 progress report by my colleague, Mrs Oomen-Ruijten, which urges the Turkish Government to fulfil its promises to pursue reforms and modernise the country. I also want to express my long-held view, which is a view of the vast majority of Europeans as well, that the EU should not offer Turkey the prospect of full membership. Geographically, culturally and spiritually, Turkey is outside the European identity concept. In addition to that, the budget of the Union is not and will not be capable of coping with the burden that Turkey's full membership would bring. That said, I support the vision of close cooperation, the so-called 'strategic partnership' between the EU and Turkey. I also see the significance of the report in this light.
I welcome the fact that Turkey has achieved some progress in several areas in 2007. In spite of that, the dismal human rights situation still persists. In the context of this report, we should insist more on improving the situation of the national minorities (namely the Kurdish minority) and on introducing complete freedom of speech and religion. I also support the call for Article 301 of the Penal Code to be abolished and for the Greek Orthodox Halki Seminary to be immediately re-opened. We also must make demands on Turkey to look back upon its past and accept the fact of the Armenian genocide, as well as the illegality of its military interference in Cyprus.
in writing. - (DE) Time and again, Turkey demonstrates that it is not ready for EU membership by oppressing its minorities, by launching air strikes against a neighbouring country and, most recently, by vetoing the appointment of the head of the Austrian archaeological excavation team in Ephesus, apparently because of anti-Turkish comments made by a member of her family. The cosmetic amendments to the article of the Penal Code prohibiting the denigration of Turkey and Turkishness are diverting the attention of Brussels from the use of brute force against demonstrators and from the acts of military aggression against northern Iraq.
In view of Turkey's lack of readiness for EU membership, the only option is immediate cessation of the accession negotiations; talks on a privileged partnership could be conducted as an alternative.
Every report on Turkey is an expression of the EU's imperialist competitive designs on that country. This particular report has opted to support the Turkish Government by trying to place undue emphasis on the progress Turkey is making in various areas, which is contrary to reality. As usual, the report sings the praises of democratic rights, despite the well-known autocratic, repressive policy of the Turkish Government, as was recently proved by the brutal suppression of the May Day demonstrations. The report tolerates Turkey's anti-Kurdish policy.
The report indirectly supports Turkish attacks on Iraqi territory. While condemning the 'violence' perpetrated by the PKK and 'other terrorist groups', it merely advises the Turkish army not to engage in any 'disproportionate military operations'.
The report glosses over the continuing Turkish occupation of Cyprus and avoids categorically and unconditionally demanding the withdrawal of Turkish military forces.
The report welcomes Turkey's active participation in the imperialist missions and interventions of the EU and NATO. Given Turkey's position in the imperialist system and its competitiveness in the wider arena, the EU aims to use the accession process to its advantage in order to gain control of the energy and geostrategic resources in the same arena.
For these reasons we are voting against the report.
in writing. - (FR) Mrs Oomen-Ruijten's report is extremely balanced: it welcomes the legislative initiatives made by the Turkish authorities to continue the process of reforms, but also presses Turkey to step up the pace of reform in order to guarantee respect for the principles of the rule of law.
The Kurdish issue, including its cultural and economic aspects, must likewise be addressed.
In the same way, the matter of equal opportunities for women must be enshrined in the new draft constitution.
The Turkish Government is also asked to respect pluralism and religious diversity in a secular democratic state.
Negotiations may continue only with full adherence to the principles and values of the European Union.
in writing. - (PT) The progress made in various areas of society, the economy and politics in recent years gives us good reason to note how the desire to accede to the European Union can successfully lead to major reforms in countries where this possibility exists. As this is the case with Turkey, and as these negotiations have always remained open, there is no longer any need to stress the importance of taking full advantage of this opportunity in order, whatever the outcome of the negotiations, to promote the most comprehensive and essential reforms in Turkey.
Alongside the recognition given by this report - and also the statements made by senior EU officials, in particular the Commission President - we cannot fail to be concerned about the legal proceedings brought against the AK Party. Although the fact that there has been no military intervention is preferable, we still regret this attempt to obtain, through the courts, what the ballot boxes have denied. On the other hand, the persistent doubts about the true intentions of the AK Party are also worrying. The defence of religious freedom, as we understand it in the European Union, merits our agreement. The widespread imposition of one religious view on the whole of society would be unacceptable.
in writing. - Having supported the report, may I remind you that the first speech that I made in this Chamber, on 13 December 2004, concerned Turkey's progress towards accession, insisting that before even considering their membership, Turkey should first recognise the legitimate Greek Cypriot government, acknowledge the 1915 Armenian genocide and improve the situation of the world's largest stateless nation, the Kurds.
In four years none of those issues has been resolved. There has been no remarkable progress in Turkey's relations with Cyprus, no sign of willingness to admit past crimes. Instead, the Turkish Army, with the authorisation of the Turkish Parliament, is carrying out genocide against the Kurds. The European Union must take a firmer stance on Turkey and halt the negotiations until the aforementioned issues have been resolved.
in writing. - (FR) By voting against the report by the Committee on Foreign Affairs on the situation in Turkey, the French UMP Delegation wishes to state that the Commission, the Member State Governments and the European Parliament are wrong to continue stoking the illusion of Turkey's accession.
The UMP is not opposed to Ria Oomen-Ruijten's report, which is an excellent piece of work, but to a refusal to take into consideration the reality of Turkey and its policy, at odds with our project for European integration.
in writing. - (FR) I voted against this report and the resolution proposed in order to state once more my opposition to the principle of Turkey's accession to the EU. The European Commission, the Member State Governments and the European Parliament are wrong to continue stoking this illusion, which is duping both Turkish citizens and European citizens. I refuse to associate myself with a political posture that takes no account of the reality of Turkey and its policy, at odds with our project for European integration.
If Europe is a space of shared values, we cannot close our eyes to the disturbing tendencies of the Turkish authorities in relation to the principles of the rule of law, freedom of expression and thought, or respect for minority rights. Taking a soft line with the Turkish authorities vis-à-vis their responsibilities is a strategic error that distances them from the progress to be made, not towards accession to the EU, but to allow the Turkish people to reap the benefits of their basic rights and social and economic development in Turkey.
A privileged partnership with Turkey will help these objectives to be met, with respect for the integrity of both parties.